Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is CN106222190A (published 14 December 2016), Villegas-Escobar et al. (US Publication No. 2016/0058016) and Tsukagoshi (US Publication No. 2019/0241924).
	CN106222190A describes the use of a recombinant Bacillus subtilis for the production of keratinase.  The host Bacillus subtilis is transformed with a plasmid containing a P43NMK promoter and a gene encoding keratinase can be operatively linked to the promoter.  A fermentation medium is described which contains 10 g/L glucose, 10 g/L peptone, 5 g/L yeast paste, 10 g/L sodium chloride and 0.1 g/L magnesium sulfate, with fermentation carried out at 37oC for 36 hours with an inoculum size of 5%.  CN106222190A does not describe the use of a fermentation containing sucrose or a phosphate buffer or a pH of 6.0-8.0.
	Villegas-Escobar et al. describe culture conditions for growing microorganisms of the Bacillus genus.  Bacillus subtilis is one species of Bacillus for which culture conditions can be optimized.  Nutrient conditions which can be optimized include carbon source, peptone, yeast extract, MgSO4 and phosphate buffer.  The pH of the culture medium can also be optimized, preferably in the range of 5.0-7.5.
	Tsukagoshi describes conditions for culturing Bacillus bacteria such as Bacillus subtilis.  Carbon sources which can be used to culture Bacillus bacteria include glucose and sucrose.
	While it would have been obvious to one or ordinary skill in the art to have modified the culture medium of CN106222190A by including a phosphate buffer, a sucrose carbon source and a pH within the range of 6.0-7.5 because Villegas-Escobar et al. and Tsukagoshi teach that Bacillus subtilis, the claimed subject matter is nevertheless patentable because of the showing of unexpected results.  In particular, the transformed B. subtilis recited by the claims produces an unexpectedly higher amount of keratinase when cultured with sucrose rather than with glucose.  See, for example, paragraph [0056] of the Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-8 have been cancelled.  Claims 9-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652